DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263), in view of Nojiri et al (U.S. 2011/0209751), and further in view of Oeschler et al (U.S. 2013/0049204)

	Regarding claim 12. Frueh et al discloses a method comprising:
providing a substrate of a first material, the substrate having a first surface (FIG. 1, item 10; [0025], i.e. substrate 10 may be a metal substrate); 
additively depositing onto the first substrate (FIG. 1, item 10) a layer of a solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);

additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), wherein nanoparticles of the third material adheres to the nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver, as supported by applicant’s response to argument on July 6, 2021); and then
applying energy ([0029], i.e. a sintering of the second paste layer with exposure to pressure and temperature for a duration of 10 seconds to 60 minutes, according to requirements, to form the second sintered layer 2) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to create a solid layer ([0013], i.e. sintered by 
Frueh et al fails to explicitly disclose diffuse the second material into the first surface and the third material comprising a different chemical compound than the second material.
	However, Nojiri et al teaches diffuse ([0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136) the second material (FIG. 1, item 134) into the first surface (FIG. 1, item 136).
Since Both Frueh et al and Nojiri et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse the second material into the first surface as disclosed by Nojiri et al. The use of upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode is diffused on and into the back surface of the semiconductor substrate to form an electrode component diffusion layer in Nojiri provides for a connection having an ohmic contact is formed among the semiconductor substrate (Nojiri et al, [0143]).

However, Oeschler et al teaches the third material (as best understood by the 112(a) rejection above; FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag Sn intermetallic phases) comprising a different chemical compound than the second material ([0032], i.e. FIG. 3. At 202, a silver paste including silver particles is applied onto the substrate. The silver paste includes silver microparticles and/or nanoparticles coated with an organic material).
Frueh et al discloses a second and third materials based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Since Both Frueh et al and Oechler et al teach a paste with silver, would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the third material comprising a different chemical compound than the second material as best understood by the 112(a) rejection above as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 13. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the substrate is selected from a group including metallic substrates ([0025], i.e. The substrate 10 may be a metal substrate), metallic leadframes used for semiconductor devices, and laminated substrates including metallic layers alternating with insulating layers.

Regarding claim 14. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the first material is selected from a group including copper ([0025], i.e. in particular a copper substrate), copper alloys, aluminum, aluminum alloys, and iron-nickel alloys.

Regarding claim 15. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 14 above.
Frueh et al further discloses wherein the first material includes a plated layer of a metal selected from a group including tin, silver, nickel, palladium, and gold ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 16. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above. 
Frueh et al further discloses wherein the method of additively depositing is selected from a group including screen printing, flexographic printing, gravure printing, dip coating, spray coating, and inkjet printing comprising piezoelectric, thermal, acoustic, and electrostatic inkjet printing ([0013], i.e. a sintering paste or suspension which is for example applied by screen printing or mask printing).

Regarding claim 17. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the second material is selected from
a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 18. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the third material is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component; [0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Regarding claim 19. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the energy for sintering the second nanoparticles is selected from a group including thermal energy, photonic energy, electromagnetic energy, and chemical energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer).

Regarding claim 21. Frueh et al discloses a method comprising:
providing a substrate of a first material, the substrate having a first surface (FIG. 1, item 10; [0025], i.e. substrate 10 may be a metal substrate); 
additively depositing onto the first substrate (FIG. 1, item 10) a layer of a solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);

additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), and  wherein the nanoparticles of the third material adhere to the nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver, as supported by applicant’s response to argument on July 6, 2021); and then
applying energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to create a solid layer ([0013], i.e. sintered by exposure to pressure and temperature to form a solid sintered layer) of the third material ([0018], i.e. 
Frueh et al fails to explicitly disclose diffuse the second material into the first surface and the second solvent paste comprising a different chemical compound than the first solvent paste
	However, Nojiri et al teaches diffuse ([0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136) the second material (FIG. 1, item 134) into the first surface (FIG. 1, item 136).
Since Both Frueh et al and Nojiri et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse the second material into the first surface as disclosed by Nojiri et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode is diffused on and into the back surface of the semiconductor substrate to form an electrode component diffusion layer 136 in Nojiri provides for the predictable result of having an ohmic contact is formed among the semiconductor substrate (Nojiri et al, [0143]).
Frueh et al in view of Nojiri et al fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material(FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag-Sn intermetallic phases) comprising a different chemical compound than the first solvent paste (FIG. 2, item 152 a/b; [0026], i.e. each sintered silver layer 152a and 152b, respectively).
Frueh et al discloses a second and third materials based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Since Both Frueh et al and Oechler et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the second solvent paste comprising a different chemical compound than the first solvent paste as best understood by the 112(a) rejection above as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 22. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the substrate is a metallic lead frame for use in semiconductor devices with the first material selected from a group including copper, copper alloys, aluminum, aluminum alloys, iron-nickel alloys ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 23. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 22 above. 
Frueh et al further discloses wherein the first material includes a plated layer of a metal selected from a group including tin, silver, nickel, palladium, and gold ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 24. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 
Frueh et al further discloses wherein the second material (FIG. 1, item 1) is selected from a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 25. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the third material (FIG. 2, item 2) is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Claims 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263) in view of Nojiri et al (U.S. 2011/0209751) and Oeschler et al (U.S. 2013/0049204) as applied to claim 21 above, and further in view of Kajiwara et al (U.S. 2014/0264383).

Regarding claim 26. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 27 above. 
Frueh et al further discloses a semiconductor chip (FIG. 2, item 20) on the substrate (FIG. 2, item 10)
Frueh et al fails to explicitly disclose before the process of encapsulating, the process of assembling a semiconductor chip on the substrate so that the chip will be positioned inside the package after the process of encapsulating.
However, Kajiwara et al teaches before the process of encapsulating, the process of assembling a semiconductor chip on the substrate (FIG. 19, i.e. mount semiconductor chip on sintered Ag paste on die pad) so that the semiconductor chip will be positioned inside the package after the process of encapsulating (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 27.  Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 

	Frueh et al fails to explicitly disclose encapsulating the film in a fourth material.
However, Kajiwara et al teaches encapsulating the film in a fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 28. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the fourth material includes a polymeric compound such as an epoxy-based molding compound ([0072], i.e. the sealing body 14 is made of epoxy-based thermosetting resin or the like).

Regarding claim 29. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 


Regarding claim 30.  Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the nanoparticles of the third material bonds to an object of the fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).


Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 

Regarding 112 rejection.  Applicant argues:

Prior to amendment herein, claim 12 recited: "wherein the third material adheres to the second material; and applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material." Prior to amendment herein claim 21 recited: "wherein the third material adheres to the second material; and applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material, thereby forming a bi-layer nanoparticle film." 
Applicant does not agree that such features are not adequately described. Nevertheless, in the interest of advancing prosecution, Applicant has amended such language. Claim 12 is amended to recite: "wherein the nanoparticles of the third material adhere to the nanoparticles of Page 7 of 13 
Docket No.: T77456US01Application No.: 15/378,236Response to Office Action dated: May 3, 2021the second material; and then applying energy to the second solvent paste to sinter together the nanoparticles of the third material to create a solid layer of the third material, the sintered and solidified nanoparticles of the third material adhering to the sintered nanoparticles of the second material to form a nanoparticle bi-layer film. (Emphasis added.) Claim 21 is amended to recite: "wherein the nanoparticles of the third material adhere to the nanoparticles of the second material; and then applying energy to the second solvent paste to sinter together the nanoparticles of the third material to create a solid layer of the third material, the sintered and solidified nanoparticles of the third material adhering to the sintered nanoparticles of the second material, thereby forming a bi-layer nanoparticle film. (Emphasis added.) 
This claim language is fully supported by paragraphs [0026] - [0044] of the specification, which paragraphs describe the processing illustrated in steps 101 - 107 of FIG. 1. All such disclosure is directed to the same embodiment. Paragraph [0035] of the specification discusses selection of the nanoparticles of the second and third materials. In particular, the specification states that "the nanoparticles of the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material. Due to intermolecular 
The next paragraph, i.e., [0040], describes additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste that includes nanoparticles of a third material. Paragraph [0043] describes the application of energy to sinter together the nanoparticles of the third material. As further stated in paragraph [0044], "[w]ith the nanoparticles of the third material sintered, solidified, and adhering to the sintered nanoparticles of the second material, a bi-layer nanoparticle film 520 is formed." 
As demonstrated above, the specification clearly and within the same embodiment describes all of the features of claims 12 and 21. 
Claims 12-19 and 21-27 are also rejected under 35 U.S.C. § 112(b), or pre-AIA  35 U.S.C. § 112, second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant, regards as the invention. This rejection appears to be related to the aspect of the rejection under § 112(a) concerning the adherence of the third material to the second material. 
Page 8 of 13 Docket No.: T77456US01 Application No.: 15/378,236 Response to Office Action dated: May 3, 2021 
For the reasons stated above, the amendments made herein clarify the claim language in this regard. The claims, as amended herein, particularly point out and distinctly claim the subject matter that applicant regards as its invention. 
Accordingly, Applicant respectfully submits that all rejections under 35 U.S.C. § 112 are overcome; thus, such rejections should be withdrawn. 

Applicant is arguing that [0035], gives support for wherein the nanoparticles of third material adheres to nanoparticles of the second material.
Paragraph [0035] states 
In conjunction with the selection of the nanoparticles of the second material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material. Due to intermolecular forces, the nanoparticles of the third material cling to the TI-77456 9 
nanoparticles of the second material. In a related effect, an increase of surface tension, or surface energy, causes an increase of adhesion and wetting to a surface. 

Paragraph [0039] states:
For some applications, adhesion between the layer of the third material and the layer of the second material can be achieved, when the third material is the same chemical element as the second material but has different porosity or a different compound formulation leading to a different surface function

Examiner shall interpret wherein the nanoparticles of the third material adhere to the nanoparticles of the second material to be adhesion between the layer of the third material and the layer of the second material can be achieved, when the third material is the same chemical element as the second material but has different porosity or a different compound formulation leading to a different surface function as supported by applicant’s argument and specification.

Regarding claims 12 and 21.  Applicant argues:
Claims 12-19 and 21-27 stand rejected under 35 U.S.C. § 103 as being unpatentable over Frueh et al. (U.S. Pub. No. 2015/0123263) ("Frueh") in view of Nojiri et al. (U.S. Pub. No. 2011/0209751) ("Nojiri") in further view of Oeschler et al. (U.S. Pub. No. 2013/0049204) ("Oeschler"). Applicant respectfully traverses these rejections in view of the above claim amendments and the following remarks. 
The Office acknowledges that Frueh does not disclose that the second material is diffused into the first surface and that the third material (in the second solvent paste) comprises a different chemical compound than the second material (in the first solvent paste). 
Frueh also fails to teach or suggest the claim features of additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste that includes nanoparticles of a third material, and then applying energy to the second solvent paste to sinter together the nanoparticles of the third material to create a solid layer of the third material. Instead, Frueh describes a step of connecting a semiconductor 20 to a substrate 1 by way of two sintered layers 1, 2. Instead, Frueh states: 
After the sintering of the first layer 1, a silver paste is applied to the first sintered layer 1 by mask printing or screen printing to produce a second layer 2. The loading of the semiconductor 20 is performed into the wet layer 2. The semiconductor 20 may be for example a power transistor, a power diode or some other power component. In particular, the semiconductor 20 may be a MOSFET, an IGBT, a JFET, a BJT, a switchable thyristor or a similar component, or comprise such a component. 
Frueh, paragraph [0028] (emphasis added). That is, in Frueh, the semiconductor 20 has to be loaded onto the second layer 2 when it is wet before the structure including the semiconductor 20 is exposed to pressure and temperature. The material onto which the semiconductor 20 is loaded is not sintered nanoparticles. Thus, Frueh falls well short of teaching or even suggesting "additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent Page 9 of 13 
Docket No.: T77456US01Application No.: 15/378,236Response to Office Action dated: May 3, 2021paste, the second solvent paste including nanoparticles of a third material ... and then applying energy to the second solvent paste to sinter together the nanoparticles of the third material to create a solid layer of the third material, the sintered and solidified nanoparticles of the third material adhering to the sintered nanoparticles of the second material [which forms] a bi-layer nanoparticle film," as recited in each of claims 12 and 21. 

Applicant appears to be arguing an unrecited element in the prior art, i.e. item 20, rather than the recited element.
The elements used in the rejection from the prior art are elements 10, 1, and 2.
(FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent).
Applicant is apparently arguing that Frueh et al fails to teach applicant’s claimed language of “additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent Page 9 of 13Docket No.: T77456US01Application No.: 15/378,236Response to Office Action dated: May 3, 2021paste, the second solvent paste including nanoparticles of a third material ... and then applying energy to the second solvent paste to sinter together the nanoparticles of the third material to create a solid layer of the third material, the sintered and solidified nanoparticles of the third material adhering to the sintered nanoparticles of the second material [which forms] a bi-layer nanoparticle film” because Frueh et al discloses a element that applicant hasn’t claimed, i.e. the semiconductor chip item 20.
However Frueh et al discloses applicant’s claimed limitation that does not include unrecited element 20 from the prior art as recited in the rejection above.
Applicant’s arguments are not persuasive.

Applicant further argues:
on a silicon substrate. Nojiri's electrode paste composition is not additively deposited onto sintered nanoparticles of a second material. The aluminum electrode paste composition of Nojiri cannot be the claimed first solvent paste either, because no layer of a second solvent paste including nanoparticles of a third material is additively deposited on such electrode paste composition..

Applicant is arguing that Nojiri electrode paste composition is not additively deposited onto sintered particles of a second material.
However, Nojiri was not used to disclose this limitation.  As discussed above and in the rejection itself, Frueh et al discloses this limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
First, Oeschler does not teach or suggest a second solvent paste. The OA refers to the diffusion solder layers 154a and 154b in Oeschler as the "second solvent paste." (OA at 11.) However, each of claims 12 and 21 recites that the second solvent paste include nanoparticles of a third material, and there is no disclosure in Oeschler that the diffusion solder layers 154a and 154b comprise nanoparticles of a third material. Moreover, each of claims 12 and 21 requires that the second solvent paste be additively deposited on sintered nanoparticles of a second material in a first solvent paste, where the third material (in the second solvent paste) comprises a different chemical compound than the second material (in the first solvent paste). In contrast, Oeschler describes that diffusion solder layer 154a together with sintered silver layer 152a form joint 
Docket No.: T77456US01Application No.: 15/378,236Response to Office Action dated: May 3, 2021114b. Still further, each of claims 12 and 21 require that energy be applied to the second solvent paste to sinter together the nanoparticles of the third material, and there is no disclosure in Oeschler that the diffusion solder layers 154a and 154b are sintered. In fact, Oeschler recognizes that soldering is not equivalent to sintering because Oeschler discloses that a diffusion solder layer couple a semiconductor chip to a sintered silver layer. Oeschler at paragraph [0026]. For at least these reasons, Oeschler does not teach or suggest the claimed second solvent paste.

Applicant is arguing that Oeschler does not teach or suggest a second solvent paste.
However, as discussed above and in the rejection, Oeschler was not used to disclose a second solvent paste.  Frueh et al discloses the second solvent paste.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Second, a POSITA would not combine Frueh with Oeschler, because Frueh teaches away from using a second sintered layer of a different chemical compound. To this end, Frueh states that "[b]ecause of the high self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver, interfacial failure between the two sintered layers 1, 2 is ruled out, and a reliable connection between the two sintered layers 1, 2 is obtained for the bonding of the semiconductor 20 to the substrate 10." Frueh at paragraph [0032] (emphasis added). Thus, Frueh contemplates that both layers use the same material - silver - to create a "reliable connection between the two sintered layers 1, 2...." In contrast, Oeschler 's solder layers 154a and 154b "include Ag-Sn intermetallic phases," which is different than Frueh's silver layers and is also different than Oeschler 's silver layers 152a and 152b to which layers 154a and 154b are respectively joined. 
Thus, Frueh teaches away from the proposed modification, and if a proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 U.S.P.Q. 349 (CCPA 1959); see M.P.E.P. §2143.01(VI). 

Applicant is arguing that Frueh’s silver layers are the same silver material and that they are different than the silver layers of Oeschler because Frueh et al allegedly teaches away from using a second sintered layer of a different chemical compound.
However, Frueh et al teaches sintered layer based on silver, Frueh et al does not require the sintered layer to be the same material.  Frueh et al discloses two sintered layers based upon silver.  Oeschler discloses the two layers are different chemical compounds based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
In response to applicant's argument that Oeschler et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frueh et al discloses two sintered layers based upon silver.  Oeschler discloses the two layers are different chemical compounds based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Applicant’s arguments are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815    

/NILUFA RAHIM/Primary Examiner, Art Unit 2893